DAVIES, Judge
(dissenting).
I respectfully dissent.
We are — based on a truly strange record— undoing a rezoning decision of the Minneapolis City Council after all procedural steps in that rezoning have been completed. This should be done reluctantly.
In my view, the court is changing the law of agency. Across our state, thousands of land parcels are held with one or more passive owners and one active owner. The active owner makes all decisions relating to the management of the property as presumptive agent of the passive owner. Without evidence to the contrary, that presumption should prevail here and the consent of the active owner, William J. Kuross, should be treated as sufficient.
Literally read, Minn.Stat. § 462.357, subd. 5 (1994), requires the consent of owners within 100 feet to initiate the rezoning proceeding. That purpose was entirely served in this instance. In my view, the court has added a procedural complication inappropriate to an efficient rezoning process. I would read the statute and the Minneapolis ordinance as requiring the consent at the initiation of the process, and that that consent, once presumptively obtained, is not subject to withdrawal. The statute requires nothing more.
The case can also be appropriately viewed from a procedural perspective. That is, who has the burden of presenting evidence that negates a presumptively lawful consent once it has been given. In this case, appellants failed to put into the record an affidavit asserting that Edith C. Kuross objected to the rezoning — initially or later. And neither she nor her co-owner is a party to the action.
I note finally that this has been a strangely litigated case that, in my view, should not be viewed as precedent for destabilizing other rezoning decisions.